
	

113 SRES 77 ATS: Expressing the sense of Congress relating to the commemoration of the 180th anniversary of diplomatic relations between the United States and the Kingdom of Thailand.
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 77
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mr. Menendez (for
			 himself, Mr. Inhofe,
			 Mr. Cardin, and Mr. Rubio) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			April 9, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of Congress relating
		  to the commemoration of the 180th anniversary of diplomatic relations between
		  the United States and the Kingdom of Thailand.
	
	
		Whereas 2013 marks the 180th anniversary of the March 20,
			 1833, signing of the Treaty of Amity and Commerce between the United States and
			 the Kingdom of Thailand (formerly known as Siam), which initiated diplomatic
			 relations between the two countries during the administration of President
			 Andrew Jackson and the reign of King Rama III;
		Whereas Thailand was the first treaty ally of the United
			 States in the Asia-Pacific region and remains a steadfast friend of the United
			 States with shared values of democracy, rule of law, universal human rights,
			 human security, open societies, and a free market;
		Whereas in December 2003, the United States designated
			 Thailand as a major ally outside the North Atlantic Treaty Organization, which
			 improved the security of both countries, particularly by facilitating joint
			 counterterrorism efforts;
		Whereas for more than 30 years, Thailand has been the host
			 country of Cobra Gold, the United States Pacific Command's annual multinational
			 military training exercise, which is designed to ensure regional peace and
			 promote regional security cooperation;
		Whereas Thailand has played a leading role in the
			 development of the Association of Southeast Asian Nations by helping the
			 regional group develop into a more cohesive and comprehensive entity that
			 ensures regional security and prosperity and serves as a valued partner in Asia
			 for the United States;
		Whereas, on December 5, 2012, the people of Thailand
			 celebrated the 85th birthday of His Majesty King Bhumibol Adulyadej, the
			 world's longest-serving monarch, who is loved and respected for his lifelong
			 dedication to the social and economic development of the people of
			 Thailand;
		Whereas, on July 3, 2011, the Royal Thai Government held
			 nationwide parliamentary elections, the results of which affirmed Thailand’s
			 commitment to the democratic process;
		Whereas approximately 500,000 people of Thai descent live
			 in the United States, joining in the pursuit of the American Dream;
		Whereas Thailand is a valued trading partner of the United
			 States, with bilateral trade totaling approximately $40,000,000,000 per year;
			 and
		Whereas the bonds of friendship and mutual respect between
			 the United States and Thailand are strong: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 180th anniversary of diplomatic relations between the United States and the
			 Kingdom of Thailand;
			(2)offers sincere
			 congratulations to the Kingdom of Thailand and the people of Thailand for their
			 affirmation of the value of democracy;
			(3)commemorates the
			 85th birthday of His Majesty King Bhumibol Adulyadej of Thailand and offers
			 sincere congratulations and best wishes for the continued prosperity of the
			 Kingdom of Thailand; and
			(4)looks forward to
			 continued, enduring ties of friendship between the peoples of Thailand and the
			 United States.
			
